         Case 1:21-cv-00575-MHH-SGC Document 5 Filed 05/27/21 Page 1 of 1                        FILED
                                                                                      2021 May-27 PM 04:17
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA
                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 EASTERN DIVISION
 THOMAS GADDIS,                               )
                                              )
        Petitioner,                           )
                                              )
 v.                                           )    Case No. 1:21-cv-00575-MHH-SGC
                                              )
 JIMMY KILGORE, et al.,                       )
                                              )
        Respondents.                          )

                                MEMORANDUM OPINION
      On May 5, 2021, the magistrate judge entered a report recommending this petition for

writ of habeas corpus, filed pursuant to 28 U.S.C. § 2254, be dismissed for failure to assert

cognizable claims, seek appropriate relief, and exhaust state court remedies. (Doc. 4). The

magistrate judge recommended denial of a certificate of appealability under Rule 11 of the

Rules Governing 2254 Proceedings. The report advised Mr. Gaddis of his right to file

objections within 14 calendar days. This deadline has expired, and Mr. Gaddis has not filed

objections.

      After consideration of the record in this case, the Court adopts the magistrate judge’s

report and accepts her recommendations. By separate order, the Court will dismiss this matter.

The Court will not issue a certificate of appealability.

      A separate order will be entered.

      DONE and ORDERED this May 27, 2021.


                                       _________________________________
                                       MADELINE HUGHES HAIKALA
                                       UNITED STATES DISTRICT JUDGE
